      Case 2:16-cv-00807-ALB-WC Document 59 Filed 12/06/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JOHN DOE,                                   )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )   NO. 2:16-cv-807-ALB
                                            )
OFFICER DEONTE L. HAMNER,                   )
Individually and in his official capacity   )
as a City of Montgomery Police              )
Officer; CITY OF MONTGOMERY,                )
et al.,
             Defendants.

                                      ORDER

      This matter comes before the court on Plaintiff’s Counsel’s Motion to

Withdraw as Counsel. (Doc. 57).

      Three months ago, Plaintiff John Doe failed to appear for several

appointments with his counsel. Thereafter, Plaintiff’s counsel attempted repeatedly

and through various mediums of communication to contact Plaintiff so that he might

continue to prosecute his case. Plaintiff’s counsel has gone so far as to contact

Plaintiff’s mother to ask her to intercede for him. All of this has been to no avail.

      Counsel’s inability to communicate with his client has rendered him unable

to provide effective representation. Consequently, Plaintiff’s counsel moves to

withdraw from the case.

      In light of these events, the court orders as follows:
Case 2:16-cv-00807-ALB-WC Document 59 Filed 12/06/19 Page 2 of 2




1. Plaintiff’s Counsel’s Motion to Withdraw as Counsel (Doc. 57) is

   GRANTED.

2. Plaintiff’s Counsel is DIRECTED to attempt to serve a copy of this order

   on Plaintiff at his last known address.

3. Plaintiff has until January 10, 2020 to notify the court that he

   wishes to pursue this case. If he does not do so by that date, this case will

   be dismissed.



DONE and ORDERED this 6th day of December, 2019.


                                      /s/ Andrew L. Brasher
                                 ANDREW L. BRASHER
                                 UNITED STATES DISTRICT JUDGE




                                    2
